Title: To George Washington from Cyrus Griffin, 10 July 1789
From: Griffin, Cyrus
To: Washington, George



N. York July 10th 1789

Mr Cyrus Griffin, presiding Judge of the Court of appeals and late president of Congress, having devoted the greater part of his life to the study of Laws, and particularly the Law of Nations & the Interpretation of Treaties, from duty and Inclination takes the liberty to offer his farther Services to the union, either in the diplomatic line or as one of the Judges of the Supreme Court.
To recommend him upon this important business, he can appeal to certain resolutions of Congress, to his Colleagues in office, and to the Gentlemen of the Bar who attended the Continental Court of Admiralty; and whilst a Member and president of Congress he can with like propriety appeal to many Gentlemen who are now engaged in the federal Legislature, and even to those Citizens of N. York who had an opportunity

of observing and understanding his public and private demeanor.
if better Characters should be unwilling to act, and since the underwritten has invariably pursued the destiny of the Confederation could he be so happy and experience the good fortune to be honored with the President’s nomination, he flatters himself that the advice and Consent of the Senate will not be wanting to his appointment.

Cyrus Griffin

